Foote, J. (dissenting):
I dissent. I think the testimony of the three parties concerned quoted in full in Judge Wheeleb’s charge to the jury shows *382that the transaction was a loaning by Mrs. Saperston of her car and chauffeur to Mr. Brown for use in Mr. Brown’s business, and that while the car was so being used by Brown it was under his control legally, whether he saw fit to exercise that control or not. That both the car and the chauffeur were treated as under his actual control appears from the fact that he used the chauffeur to assist in getting the campaign literature into the car and in posting it up at different places where they stopped and that, without asking any consent of the chauffeur, Brown took three or four of his companions into the car to ride with him.
I think the verdict of the jury so far as it rests upon the proposition that Mrs. Saperston was the principal controlling the conduct of the chauffeur and not Brown, is against the weight of the evidence, and that the verdict should be set aside and a new trial ordered.
Judgment and order affirmed, with costs.